EXHIBIT 10.1


AMENDMENT NO. 1 TO THE BANKGREENVILLE FINANCIAL CORPORATION 2006 STOCK INCENTIVE
PLAN ADOPTED OCTOBER 14, 2008.

--------------------------------------------------------------------------------

Exhibit 10.1


BANKGREENVILLE FINANCIAL CORPORATION


2006 STOCK INCENTIVE PLAN


AMENDMENT NO. 1 ADOPTED BY THE BOARD OF DIRECTORS


OCTOBER 14, 2008

First, the Board amended the definition of “Fair Market Value” found in Article
I by deleting it in its entirety and replacing it with the following:

        “Fair Market Value” on any date shall mean:

       (i)    if the Stock is readily tradable on an established securities
market (as defined in Treasury Regulation § 1.897-1(m)), the closing sales price
of the Stock on the trading day immediately preceding such date on the
securities exchange having the greatest volume of trading in the Stock during
the 30-day period preceding the day the value is to be determined or, if such
exchange was not open for trading on such date, the next preceding date on which
it was open;


       (ii)   if the Stock is not traded on any securities exchange (as defined
in Treasury Regulation §1.897-1(m)), the average of the closing high bid and low
asked prices of the Stock on the over-the-counter market on the day such value
is to be determined, or in the absence of closing bids on such day, the closing
bids on the next preceding day on which there were bids; or


       (iii)   if the Stock also is not traded on the over-the-counter market,
the fair market value as determined in good faith by the Board or the Committee
by application of a reasonable valuation method consistently applied and taking
into consideration all available information material to the value of the
Company; factors to be considered may include, as applicable, the value of
tangible and intangible assets of the Company, the present value of future
cash-flows of the Company, the market value of stock or equity interests in
similar corporations which can be readily determined through objective means
(such as through trading prices on an established securities market or an amount
paid in an arm’s length private transaction), and other relevant factors such as
control premiums or discounts for lack of marketability. For purposes of the
foregoing, a valuation prepared in accordance with any of the methods set forth
in Treasury Regulation § 1.409A-1(b)(5)(iv)(B)(2), consistently used, shall be
rebuttably presumed to result in a reasonable valuation. This paragraph is
intended to comply with the definition of “fair market value” contained in
Treasury Regulation § 1.409A-1(b)(5)(iv) and should be interpreted consistently
therewith.


--------------------------------------------------------------------------------

Second, the Board adopted, and made an integral part of the Plan, Article X,
Section 10.7 to read as follows:

        10.7 Amendment to Meet the Requirements of Code Section 409A. It is
intended that this Plan and any Options granted under this Plan comply with or
meet an exemption from Section 409A of the Code, so that the income inclusion
provisions of Code Section 409A(a)(1) do not apply to an Optionee. Optionee
acknowledges that the Board shall have the sole discretion and authority to
amend the Plan and any Stock Option Agreement hereunder including, but not
limited to, increasing the Exercise Price and/or changing the exercise period,
payment periods, or restrictions of any Option in the event that the Fair Market
Value of the Stock is subsequently determined to be greater than the Exercise
Price initially established at the time of grant, to the extent necessary to
cause the Plan or such Options to comply with the provisions of Code Section
409A. Such amendment may be retroactive to the extent permitted by Section 409A
of the Code, and shall not require the consent of the Optionee.

        IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the
Plan to be executed as of October 14, 2008 in accordance with the authority
provided by the Board of Directors.

      BankGreenville Financial Corporation             By: /s/ Russel T.
Williams      Name: Russel T. Williams      Title: Chief Executive Officer  